Citation Nr: 1621090	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  14-00 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for legs cramping.

2.  Entitlement to service connection for high cholesterol.

3.  Entitlement to an initial compensable disability rating for hypertension.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for carpel tunnel syndrome of the left upper extremity.

6.  Entitlement to service connection for carpel tunnel syndrome of the right upper extremity.

7.  Entitlement to an initial disability rating in excess of 50 percent for dysthymia, claimed as depression with alcohol dependence in sustained remission.

8.  Entitlement to a total disability rating based on individual unemployability due to the service-connected disabilities (TDIU).

9.  Entitlement to an initial disability rating in excess of 20 percent for Type II diabetes mellitus with erectile dysfunction and proteinuria.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to June 1998.

The Veteran's legs cramping, high cholesterol, hypertension, dysthymia, diabetes mellitus, and TDIU claims come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for dysthymia.  The RO assigned an initial disability rating of 50 percent, retroactively effective from January 15, 2010, the date of the Veteran's service connection claim.  The decision also granted service connection for Type II diabetes mellitus.  The RO assigned an initial disability rating of 20 percent, retroactively effective from April 9, 2009, the date of the Veteran's service connection claim.  The decision also granted service connection for hypertension.  The RO assigned an initial disability rating of 0 percent (noncompensable), retroactively effective from April 9, 2009, the date of the Veteran's service connection claim.  The decision then denied the TDIU, high cholesterol, and legs cramping claims.  The Veteran filed Notices of Disagreement (NODs) in November 2010 and December 2010, appealing the denials and the initial disability ratings assigned.  The RO issued a Statement of the Case (SOC) in November 2013.  In November 2013, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

The AOJ issued another rating decision in October 2011, which denied increased disability ratings for the service-connected disabilities currently on appeal and denied the high cholesterol claim.  The decision granted service connection for erectile dysfunction and proteinuria.  The RO assigned noncompensable disability ratings for the erectile dysfunction and proteinuria, retroactively effective from November 21, 2010.  The erectile dysfunction and proteinuria were combined with the disability rating for the Type II diabetes mellitus.  The Veteran was also awarded special monthly compensation (SMC) for the loss of a creative organ, effective November 21, 2010, in this decision.  The Veteran continued to appeal the increased disability rating denials and the high cholesterol denial.

The Veteran's sleep apnea and carpel tunnel syndrome claims come before the Board on appeal from an October 2013 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefits sought on appeal.  The Veteran filed a NOD in October 2013.  The RO issued a SOC in November 2013.  In November 2013, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

The October 2013 rating decision also continued the 20 percent disability rating for the Type II diabetes mellitus.  The Veteran continued to appeal, requesting a higher disability rating.  

In March 2016, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) at the local RO.  A copy of the hearing transcript has been associated with the claims file.

Following the most recent readjudication of these claims in the November 2013 SOC, additional pertinent evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the Agency of Original Jurisdiction (AOJ) initially consider this evidence in a March 2016 statement.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issues of:  (1) entitlement to service connection for sleep apnea; (2) entitlement to service connection for carpel tunnel syndrome of the left upper extremity; (3) entitlement to service connection for carpel tunnel syndrome of the right upper extremity; (4) entitlement to an initial disability rating in excess of 50 percent for dysthymia, claimed as depression with alcohol dependence in sustained remission; and, (5) entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In October 2013, the AOJ granted service connection for peripheral neuropathy of the bilateral lower extremities; the Veteran did not appeal this decision.

2.  At his March 2016 Board hearing, the Veteran testified that the cramping of his legs was a symptom of his already service-connected peripheral neuropathy of the bilateral lower extremities.

3.  At his March 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of the appeal of the claim concerning entitlement to service connection for high cholesterol.

4.  At his March 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of the appeal of the claim concerning entitlement to an initial compensable disability rating for hypertension.

5.  Prior to August 5, 2015, the service-connected Type II diabetes mellitus required insulin and a restricted diet without regulation of activities.

6.  Since August 5, 2015, the service-connected Type II diabetes mellitus required insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.

7.  Throughout the entire appeal period, the erectile dysfunction has not been manifested by penile deformity.

8.  Throughout the entire appeal period, the proteinuria has not been manifested by impaired kidney function, generalized poor health due to renal dysfunction, regular dialysis, precluding more than sedentary activity due to persistent edema caused by renal dysfunction, renal dysfunction, hyaline and granular casts, or red blood cells.  

9.  The Veteran's cataracts was not caused by or aggravated by his service-connected Type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  Regarding the legs cramping claim, the benefit sought on appeal has been granted; there is no allegation of error of fact or law concerning the issue.  38 U.S.C.A. § 7105 (West 2014).

2.  The criteria for the withdrawal of a Substantive Appeal concerning the issue of entitlement to service connection for high cholesterol have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The criteria for the withdrawal of a Substantive Appeal concerning the issue of entitlement to an initial compensable disability rating for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

4.  The criteria for a 60 percent initial disability rating, but no higher, for the Type II diabetes mellitus with erectile dysfunction and proteinuria have been met, effective August 5, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115a, 4.115b, 4.119, Diagnostic Codes (DCs) 7522, 7541, 7913 (2015).

5.  Prior to August 5, 2015, the criteria for an initial disability rating in excess of 20 percent for the Type II diabetes mellitus with erectile dysfunction and proteinuria have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115a, 4.115b, 4.119, Diagnostic Codes (DCs) 7522, 7541, 7913 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  Legs Cramping Claim

In October 2013, the AOJ granted service connection for peripheral neuropathy of the bilateral lower extremities.  The Veteran did not appeal this decision.  At his March 2016 Board hearing, the Veteran testified that the cramping of his legs was a symptom of his already service-connected peripheral neuropathy of the bilateral lower extremities.  Thus, because the Veteran's claim was granted by the October 2013 rating decision, there is effectively no longer any allegation of error of fact or law concerning the issue of legs cramping and there remains no case or controversy.  38 U.S.C.A. § 7105(d)(5) (West 2014).  Accordingly, the Board will dismiss the appeal of the issue of entitlement to service connection for legs cramping.

II.  High Cholesterol and Hypertension Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

Here, at his March 2016 Board hearing, the Veteran requested that the issues of entitlement to service connection for high cholesterol and entitlement to an initial compensable disability rating for hypertension be withdrawn.  Therefore, the Veteran has withdrawn the appeals of these issues and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding these issues.  Accordingly, the Board does not have jurisdiction to review the appeals of these issues and they are dismissed.

III.  VA's Duties to Notify and Assist

Regarding the remaining claim decided below (the diabetes mellitus claim), under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The diabetes mellitus appeal arises from the Veteran's disagreement with the initial disability rating assigned following the grant of service connection.  As such, pertinent regulation provides that VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on this downstream element of the claim.  See 38 C.F.R. § 3.159(b)(3)(1) (2015).  In so providing, the courts have held that once service connection is granted, the claim is substantiated, further notice as to the "downstream" elements concerning the initial rating and effective date is not required, and any defect in the notice is not prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the section 5103 notice provided in September 2009 before the grant of service connection for Type II diabetes mellitus was legally sufficient, VA's duty to notify in this case is satisfied.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, supra. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs, Social Security Administration (SSA) disability benefits records, and post-service VA and private treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

Additionally, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his disability.  38 C.F.R. § 4.2 (2015).  The Board also finds no credible lay or medical evidence demonstrating or alleging an increased severity of the disability since the most recent VA examination in September 2015.  Thus, there is no duty to provide further medical examination on the claim on appeal.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

Furthermore, the Veteran was afforded a Board hearing in March 2016.  A Board member has two duties at a hearing: (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim, and (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2015); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the hearing, the VLJ correctly noted the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission.  The VLJ and the representative asked the Veteran questions regarding the element of the claim that was lacking to substantiate the claim for benefits (i.e., a worsening of his symptomatology).  The representative and the VLJ asked the Veteran questions to ascertain whether he had submitted evidence in support of this claim.  In addition, the VLJ and representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

IV.  Diabetes Mellitus Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2015).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran is currently in receipt of a 20 percent disability rating under 38 C.F.R. § 4.119, DC 7913 for his Type II diabetes mellitus with erectile dysfunction and proteinuria.  He seeks a higher initial evaluation.

DC 7913 provides ratings for diabetes mellitus.  Diabetes mellitus that requires insulin and a restricted diet, or; requires oral hypoglycemic agent and restricted diet, is rated as 20 percent disabling.  Diabetes mellitus that requires insulin, a restricted diet, and regulation of activities is rated as 40 percent disabling.  Diabetes mellitus that requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Diabetes mellitus that requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  Note (1) to DC 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under DC 7913).  Noncompensable complications are considered part of the diabetic process under DC 7913.  38 C.F.R. § 4.119.

The United States Court of Appeals for Veterans Claims (Court) has held that in order to demonstrate a regulation of activities "medical evidence" is required to show that both occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  The phrase "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  Camacho, 21 Vet. App. at 362 (quoting 38 C.F.R. § 4.119, DC 7913 (defining the term within the criteria for a 100-percent rating)).

In applying the above law to the facts of the case, the Board finds that the Veteran is entitled to a higher disability rating of 60 percent for his diabetes mellitus with erectile dysfunction and proteinuria since August 5, 2015.  Specifically, since August 5, 2015, there is evidence of the diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  38 C.F.R. § 4.119, DC 7913.  An August 5, 2015, VA medical opinion from the Veteran's treating VA physician documents that the Veteran's Type II diabetes mellitus requires insulin use, limitation of diet, and limitation on his activities for management of his disease.  Additionally, the September 2015 VA examination found that the Veteran's diabetes mellitus required insulin, restricted diet, and regulation of activities.  The September 2015 VA examiner also determined that the Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions two times per month.  At his March 2016 Board hearing, the Veteran testified that his Type II diabetes mellitus required insulin, restricted diet, and regulation of activities.  The Veteran also has complications from his diabetes mellitus that would not be compensable if separately rated (i.e., erectile dysfunction and proteinuria).  Therefore, giving the Veteran the benefit of the doubt, the Board finds that the totality of the Veteran's symptomatology justifies a 60 percent rating effective August 5, 2015.  38 C.F.R. § 4.119, DC 7913. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

However since August 5, 2015, a higher rating of 100 percent is not warranted, as that rating requires additional evidence of episodes of ketoacidosis, hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider.  38 C.F.R. § 4.119, DC 7913.  These symptoms were not documented in the September 2015 VA examination report, and have not been documented in the remaining medical evidence.  At the September 2015 VA examination, the VA examiner determined that the Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions two times per month.  The Veteran had not been hospitalized for any episodes of ketoacidosis or hypoglycemic reactions in the past 12 months.  Therefore, a higher rating of 100 percent is not warranted for the Veteran's service-connected Type II diabetes mellitus since August 5, 2015.  38 C.F.R. § 4.119, DC 7913.  

Prior to August 5, 2015, a higher rating of 40 percent is not warranted because the evidence does not document that the diabetes mellitus caused a regulation of the Veteran's activities.  38 C.F.R. § 4.119, DC 7913.  The evidence of record reveals his Type II diabetes mellitus requires a restricted diet and insulin, but does not necessitate a regulation of his activities.  38 C.F.R. § 4.119, DC 7913.  At the May 2010 VA compensation examination, the Veteran reported that he treated his diabetes mellitus with diet and medication.  The Veteran did not report any regulation of his activities because of his diabetes mellitus.  At the September 2011 VA examination, the Veteran stated that his diabetes mellitus did not cause any regulation of his activities.  At the September 2013 VA examination, the VA examiner found that the Veteran's Type II diabetes mellitus did not require a regulation of his activities as part of a medical management of the Type II diabetes mellitus.  Additionally, there is no evidence in the record of physician-prescribed restrictions on the Veteran's strenuous activities to prevent hypoglycemic reactions.  In fact, many of the VA physicians encouraged the Veteran to begin exercising now that he had a diagnosis of Type II diabetes mellitus.  See VA treatment records dated in March 2012 and February 2013.  Hence, since all three requirements for a higher 40 percent rating are not met, he cannot receive this greater rating.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Thus, prior to August 5, 2015, a higher rating of 40 percent is not warranted for the Type II diabetes mellitus.  38 C.F.R. § 4.119, DC 7913.  

The Board notes that noncompensable complications are considered part of the diabetic process under DC 7913.  38 C.F.R. § 4.119.  Here, the Veteran's erectile dysfunction and proteinuria are both currently rated as noncompensable and included with the diabetes mellitus disability rating.  The Board will begin by addressing whether the erectile dysfunction warrants a compensable and thus separate disability rating.

Erectile dysfunction is rated under DC 7522.  Under DC 7522, a 20 percent rating is assigned for deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b.  In every instance where the schedule does not provide a compensable evaluation for a DC, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  The Board notes that review of the regulations for evaluation of genitourinary conditions discloses no other DC that more appropriately reflects the disability at issue.  38 C.F.R. §§ 4.20, 4.27.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of DC should be upheld if supported by explanation and evidence).  

In order for the Veteran to receive a higher 20 percent rating, DC 7522 requires physical deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b.  Based on the evidence of record, the Board finds that a compensable evaluation for erectile dysfunction is not warranted.  While the Veteran has loss of erectile power, the medical evidence of record neither indicates nor does the Veteran contend that he has any physical deformity of his penis.  The VA examinations and the treatment records do not document a physical deformity of the penis.  The Veteran's penis was normal at the September 2013 and September 2015 VA examinations.  The Veteran did not state that he had a physical deformity of the penis at his Board hearing.  The Veteran is already in receipt of SMC for the loss of a creative organ.  Without evidence of deformity of the penis, there is no basis for the assignment of a compensable evaluation for erectile dysfunction.  Here, the requirement under DC 7522 of deformity of the penis "with" loss of erectile power clearly means that both factors are required.  38 C.F.R. § 4.115b; see Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Thus, the erectile dysfunction is best rated as a noncompensable complication of the diabetes mellitus and part of the diabetic process under DC 7913.  38 C.F.R. § 4.119.

Proteinuria is rated under DC 7541, which refers to renal involvement in diabetes mellitus.  38 C.F.R. § 4.115a.  The rater is instructed to rate the proteinuria as renal dysfunction.  Renal dysfunction warrants a noncompensable (0 percent) rating for albumin and casts with history of acute nephritis; or, hypertension non-compensable under DC 7101.  Albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension is at least 10 percent disabling under DC 7101 warrants a 30 percent rating.  Constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension is at least 40 percent disabling under DC 7101 warrants a 60 percent rating.  Persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion warrants an 80 percent rating.  Requiring regular dialysis or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular warrants a 100 percent rating.  38 C.F.R. § 4.115a. 

In this case, the Veteran is already in receipt of a separate noncompensable rating for his hypertension under DC 7101.  Thus, in order for the Veteran to receive a higher 30 percent rating, DC 7541 requires albumin constant or recurring with hyaline and granular casts or red blood cells.  38 C.F.R. § 4.115a.  Based on the evidence of record, the Board finds that a compensable evaluation for proteinuria is not warranted.  The medical evidence of record, to include the VA examinations, does not document that the Veteran's proteinuria has caused albumin constant or recurring with hyaline and granular casts or red blood cells.  In particular, the September 2013 and September 2015 VA kidney examinations did not document impaired kidney function, generalized poor health due to renal dysfunction, regular dialysis, precluding more than sedentary activity due to persistent edema caused by renal dysfunction, renal dysfunction, hyaline and granular casts, or red blood cells.  At the September 2013 VA examination, the Veteran's creatinine and BUE were normal.  Thus, the proteinuria is best rated as a noncompensable complication of the diabetes mellitus and part of the diabetic process under DC 7913.  38 C.F.R. § 4.119.

The Board has also considered complications resulting from the Veteran's service-connected Type II diabetes mellitus.  The Veteran is already separately rated for his diabetic neuropathy in the upper and lower extremities.  The Veteran has compensable ratings for these service-connected disabilities.  Since these disabilities are compensable, they are not considered part of the diabetic process under DC 7913.  The Veteran has not appealed the ratings assigned for these disabilities, and thus the Board will not address in this decision whether the Veteran is entitled to higher ratings for these disabilities.  38 C.F.R. § 4.119.  The Veteran also has a separate noncompensable disability rating for his hypertension associated with his service-connected Type II diabetes mellitus.  This issue was previously on appeal before the Board; however, as stated above, the Veteran chose to withdraw this appeal.  Thus, this issue is no longer before the Board on appeal.

The Board notes that the Veteran has a diagnosis of cataracts and he argues that his vision loss is due to his service-connected Type II diabetes mellitus.  The August 2011 VA examiner, following a physical examination of the Veteran's eyes, determined that the Veteran's current nuclear sclerotic cataracts of both eyes were not secondary to or aggravated by the diabetes.  The examiner reasoned that the Veteran's type of cataracts was a normal part of the aging process.  There are no contrary medical opinions of record.  Thus, the Board finds that the Veteran is not entitled to a separate disability rating for his cataracts.  38 C.F.R. § 4.119, DC 7913.  

Further, the evidence of record does not establish that the Veteran's Type II diabetes mellitus causes impairment of his skin or feet.  38 C.F.R. § 4.119, DC 7913.  

Significantly, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant further staged ratings.  Fenderson, 12 Vet. App. at 126.  

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as having to administer himself insulin, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints. The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  

In sum, the schedular criteria for a disability rating of 60 percent, but no higher, for the Veteran's service-connected Type II diabetes mellitus with erectile dysfunction and proteinuria, have been met since August 5, 2015.  The preponderance of the evidence is against the assignment of an initial disability rating in excess of 20 percent for the service-connected Type II diabetes mellitus with erectile dysfunction and proteinuria prior to August 5, 2015.  Thus, the claim is granted in part and denied in part.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2015), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular ratings for the Veteran's Type II diabetes mellitus with erectile dysfunction and proteinuria fully address his symptoms, which include mainly insulin use, restricted diet, and regulation of activities, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of extraschedular evaluations is not warranted.  A comparison between the level of severity and symptomatology of the Type II diabetes mellitus with erectile dysfunction and proteinuria with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Specifically, the Veteran reports insulin use, restricted diet, and regulation of activities.  The regulations address insulin use, restricted diet, and regulation of activities, and these symptoms were considered in assigning him his current disability ratings.  However, even with consideration of these symptoms, his Type II diabetes mellitus was not severe enough to warrant higher disability ratings.  Thus, the Veteran's symptoms of insulin use, restricted diet, and regulation of activities were considered in the regulations.  There is no credible evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the scheduler rating criteria or that renders impractical the application of the regular scheduler standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of extraschedular ratings is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

The claim of whether new and material evidence has been received to reopen a claim of entitlement to service connection for legs cramping is dismissed.

The claim of entitlement to service connection for high cholesterol is dismissed.

The claim of entitlement to an initial compensable disability rating for hypertension is dismissed.

Prior to August 5, 2015, an initial disability rating in excess of 20 percent for the service-connected Type II diabetes mellitus with erectile dysfunction and proteinuria is denied.

Since August 5, 2015, an initial disability rating of 60 percent, but no higher, for the service-connected Type II diabetes mellitus with erectile dysfunction and proteinuria is granted.


REMAND

Initially, the most recent treatment records from the VA Medical Center (VAMC) in Houston, Texas, to include the VA Community-Based Outpatient Clinic (CBOC) in Lake Jackson, Texas, are dated from February 2016.  Upon remand, the AOJ must make attempts to obtain updated copies of the Veteran's recent VA treatment records, as they are pertinent to the Veteran's claims.  See 38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  

Sleep Apnea

The Veteran was afforded a VA examination in September 2013 for this claim.  The VA examiner diagnosed the Veteran with sleep apnea and provided a negative nexus medical opinion.  Subsequent to this VA examination, the Veteran submitted lay statements from his spouse and children, which describe the Veteran's snoring while he was in service and since service.  The Veteran also testified at his Board hearing that fellow servicemen told him he snored during service.  The Board acknowledges that the Veteran, his spouse, and his children are competent, even as lay people, to attest to factual matters of which they have first-hand knowledge, e.g., snoring.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  As the lay evidence was not considered by the VA examiner in forming the medical opinion, the Board finds that a VA addendum medical opinion is required to determine the etiology of the current sleep apnea.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Carpel Tunnel Syndrome

Initially, in an August 2015 statement, the Veteran reported surgery on his right carpel tunnel syndrome in February 2014.  These records are not currently in the claims file.  Upon remand, the Veteran must be contacted to obtain the name and address of the facility that performed the February 2014 surgery.  After obtaining any necessary authorization, attempts to obtain these pertinent treatment records must be made.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1).

Additionally, the Veteran has not been provided with a proper duty-to-assist notice letter, to include being informed of the requirements for establishing service connection for these claims.  Upon remand, the Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  
Finally, a remand is also required to afford the Veteran a VA examination.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

The Veteran's current VAMC February 2016 problem list documents carpel tunnel syndrome.  The Veteran testified at his Board hearing that the repetitive motion and vibration from his in-service job caused his carpel tunnel syndrome post-service.  During his active military service, the Veteran's Military Occupational Specialty (MOS) was Truck Vehicle Repairer.  The Veteran submitted lay statements from his children and spouse dated in August 2014 and September 2014, which describe the Veteran's carpel tunnel syndrome during his active military service (i.e., when the children were young).  The Veteran also submitted a Web article in support of his claim.  Therefore, the claims file contains evidence of current disorders that may be related to service.  The Veteran has never been provided a VA examination and medical opinion for these claims.  An opinion is needed to assess whether the current carpel tunnel syndrome of the bilateral wrists had its onset in or is due to service.  Thus, a remand to obtain a VA examination and medical opinion is needed.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79, 81-85 (2006).

Dysthymia

The Veteran's last VA examination to assess the current severity of his service-connected dysthymia was in August 2011.  This examination is now almost five years old.  Additionally, since that examination, the Veteran testified at his March 2016 Board hearing that he was experiencing panic attacks due to his dysthymia.  At his August 2011 VA examination, panic attacks were absent.  The Board finds that this evidence suggests a worsening of the Veteran's dysthymia, and more recent evidence must be obtained in order to determine the current severity of the Veteran's dysthymia.  An additional VA examination is therefore necessary to determine the current severity of the service-connected dysthymia.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); see, as well, VAOPGCPREC 11-95 (1995).  

TDIU

A remand is required in order to afford the Veteran a VA medical opinion to determine the functional impact of his service-connected disabilities on his ability to work.  The evidence of record documents that the Veteran is currently unemployed, and the Veteran asserts that his current unemployment is due to his service-connected disabilities.  Various medical opinions addressing some of his service-connected disabilities have been obtained, but the Veteran has never been afforded a TDIU opinion that considered the combined effect of his service-connected disabilities on his ability to work.  At his Board hearing, the Veteran testified that he was unable to work due to his "overall health."  Thus, the Board finds that a VA medical opinion regarding the functional impairment caused by the combined effect of his service-connected disabilities on his employability must be obtained.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, a VA medical opinion is necessary before the TDIU claim can be decided on the merits.  

The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes an explanation as to what information or evidence is needed to substantiate the claims of entitlement to service connection for carpel tunnel syndrome.

The letter must also ask the Veteran for the name and address of the treating provider who performed the February 2014 right carpel tunnel syndrome surgery.  

2.  If the February 2014 surgery was performed by a private physician, obtain the necessary authorization from the Veteran to obtain these records.  After obtaining any necessary authorization, obtain the February 2014 right carpel tunnel syndrome surgery records.  

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record and the Veteran should be advised of the same in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain all pertinent VA outpatient treatment records from the VAMC in Houston, Texas, to include the VA CBOC in Lake Jackson, Texas, since February 2016 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record and the Veteran should be advised of the same in accordance with 38 C.F.R. § 3.159(e).

4.  After obtaining the above records, provide the claims file to the September 2013 VA examiner for an addendum medical opinion regarding the etiology of the Veteran's currently diagnosed sleep apnea.  If the examiner deems it necessary, arrange for a VA examination to determine the etiology of his sleep apnea.  The VA examiner should thoroughly review the Veteran's VA claims file, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  

The VA examiner is requested to specifically address whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea was incurred during his active duty period.  

Of note, the Veteran, his spouse, and his children are competent to report the Veteran's in-service and post-service symptoms.  Therefore, in forming his or her opinion, the VA examiner must ask the Veteran about his symptoms during his active military service and since his active military service, and consider the lay statements currently contained in the claims file.  The examiner must also comment upon and consider these lay statements in forming his or her medical opinion.  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, which may reasonably explain the guidance in the study of this case.

5.  After obtaining the above records, schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral carpel tunnel syndrome.  The VA examiner should thoroughly review the Veteran's VA claims file, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  

The VA examiner is requested to specifically address whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral carpel tunnel syndrome was incurred during his active duty period.  The examiner should consider the Veteran's MOS of Truck Vehicle Repairer.  

Of note, the Veteran, his spouse, and his children are competent to report the Veteran's in-service and post-service symptoms.  Therefore, in forming his or her opinion, the VA examiner must ask the Veteran about his symptoms during his active military service and since his active military service, and consider the lay statements currently contained in the claims file.  The examiner must also comment upon and consider these lay statements in forming his or her medical opinion.  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, which may reasonably explain the guidance in the study of this case.

6.  After obtaining the above records, schedule the Veteran for a VA psychiatric examination to determine the nature and severity of his service-connected dysthymia, claimed as depression with alcohol dependence in sustained remission.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, and all clinical manifestations of the service-connected dysthymia, claimed as depression with alcohol dependence in sustained remission, should be reported in detail.

Specifically, the VA examiner is asked to determine whether the Veteran's connected dysthymia, claimed as depression with alcohol dependence in sustained remission, is manifested by any of the following:

* Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.


* Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and, inability to establish and maintain effective relationships.

* Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name. 

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  

7.  After obtaining the above records and examinations, obtain a VA opinion regarding the functional and occupational impact of the Veteran's service-connected disabilities on his ability to perform sedentary type of work and manual type of work.  In this regard, the examiner is asked to provide a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity.  

The Veteran is currently service-connected for the following disabilities:  dysthymia; Type II diabetes mellitus; bilateral hearing loss; diabetic peripheral neuropathy of the bilateral upper extremities and bilateral lower extremities; right shoulder strain; left shoulder arthritis; hepatitis C; hypertension, and, tinnitus.

A complete rationale for all conclusions should be provided.

8.  The AOJ should also undertake any other development it determines to be warranted.

9.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


